In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Freshwater Wetlands Appeals Board, dated November 1, 1993, which determined that the petitioners did not have standing to pursue an administrative appeal of a freshwater wetlands designation, Thomas C. Jorling, Commissioner of the New York State Department of Environmental Conservation, appeals from a judgment of the Supreme Court, Richmond County (Leone, J.), dated August 31, 1994, which annulled the determination.
Ordered that the judgment is reversed, on the law, the determination is reinstated and confirmed, and the proceeding is dismissed, with costs.
The New York State Freshwater Wetlands Appeals Board (hereinafter the FWAB) properly determined that the petitioners did not have standing to pursue an administrative appeal of the freshwater wetlands designation of the subject property. By the time the petitioners filed a notice of appeal with the FWAB on July 22,1991, a judgment of foreclosure had already been entered on October 16, 1989, and the property had already been purchased by a third party at a foreclosure sale on February 26, 1990. Since the petitioners no longer owned the property, they could not seek review of the freshwater wetlands designation pursuant to ECL 24-1104 (1). Accordingly, *719the Supreme Court erred in annulling the determination of the FWAB dated November 1, 1993. Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.